Exhibit 10.1

DIVERSEY ENHANCED SEVERANCE PLAN

ARTICLE 1

Purpose

Diversey, Inc. (the “Plan Sponsor”) hereby adopts the Diversey Enhanced
Severance Plan (the “Plan”), to become effective upon the closing date (the
“Effective Date”) of the transactions contemplated by the Purchase Agreement
between Sealed Air Corporation and Diamond (BC) B.V. dated March 25, 2017,
providing for the sale (the “Sale”) of Sealed Air Corporation’s Diversey Care
division and the food and hygiene and cleaning business within its Food Care
division, including the Plan Sponsor. In the event the Sale does not close, the
Plan shall be void ab initio and of no further force and effect.

The Plan is established to provide financial assistance to a Participant whose
Employment is terminated due to an Involuntary Termination of Employment
occurring on or within two years after the Effective Date.

The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to meet all applicable requirements of
ERISA and regulations thereunder, as in effect from time to time. The Plan is
intended to be and shall be administered and maintained as an unfunded “welfare
plan” under Section 3(1) of ERISA, and is intended to be exempt from the
reporting and disclosure requirements of ERISA as an unfunded welfare plan for a
select group of management or highly compensated employees.

The establishment of the Plan shall not affect or modify the rights of a
Participant with respect to severance benefits under any individual employment
agreement or other agreement with a Participant, or any severance pay otherwise
mandated by applicable law (“Non-Plan Severance”). The Plan Sponsor, however,
does not intend to duplicate severance benefits. In the event of an Involuntary
Termination of Employment that would otherwise provide a Participant with both
Non-Plan Severance and severance benefits under the Plan, the Plan Sponsor’s
intent is that the Participant receive the greater of those benefits. In that
case, the Plan Sponsor shall determine under which arrangement severance
benefits should be provided, consistent with the requirements of applicable law.
For purposes of this non-duplication requirement, the Plan Sponsor will not
consider accelerated vesting of retention bonuses, long-term incentives or
similar awards as a result of an Involuntary Termination of Employment as a form
of “severance benefits,” and the accelerated vesting of such awards shall apply
in accordance with the terms and conditions of the applicable plans and award
agreements without impact on any Severance Benefits otherwise payable under the
Plan. In addition, the establishment of this Plan does not nullify or replace
any non-competition, release of claims or other agreements between the Company
and any of its employees or former employees entered into in connection with any
such Agreements.

ARTICLE 2

Definitions

2.1 Affiliate. All members of any controlled group within the meaning of Code
Sections 414(b) and (c) that includes the Plan Sponsor.



--------------------------------------------------------------------------------

2.2 Base Salary. A Participant’s annualized base pay at the rate in effect
immediately before his or her Separation Date, and in all cases excluding
bonuses, commissions, overtime or any other form of variable or extra
compensation.

2.3 Board. The Board of Directors of the Plan Sponsor.

2.4 Cause. Any conduct of a Participant contained in the following list:

(a) the Participant engaging in fraud, embezzlement, or theft in connection with
the Participant’s duties or in the course of his or her employment;

(b) an act or omission by the Participant that is willfully or grossly
negligent, contrary to the Company’s established policies or practices, or
materially harmful to the Company’s business or reputation or to the business of
the Company’s customers or suppliers as it relates to the Company;

(c) the Participant’s plea of no contest to, or conviction of, a felony;

(d) the Participant’s substantial failure to perform his or her duties after
receiving notice of the failure from the Plan Administrator, which failure has
not been cured within thirty (30) days after the Participant receives notice of
the failure; or

(e) the Participant’s breach of any material employment-related covenants under
any applicable agreement between the Participant and the Company.

2.5 Code. The Internal Revenue Code of 1986, as amended from time to time
(including any valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder).

2.6 Company. The Plan Sponsor, its successor and assigns, and any of its
Affiliates.

2.7 Disabled or Disability. An incapacity that has resulted in qualification of
a Participant to receive long term disability benefits under the Company’s long
term disability plan in which the Participant is eligible to participate. If the
Participant is not covered by a Company long term disability plan, the
Participant is considered to have a Disability if the Participant’s incapacity
results in a determination by the Social Security Administration that the
Participant is entitled to a Social Security disability benefit. The Plan
Administrator may establish uniform and nondiscriminatory time limits for such
determination by the Social Security Administration and for notice of such
determination to be provided to the Plan Administrator in order for such
incapacity to be a Disability under the Plan.

2.8 Effective Date. As defined in Article 1.

2.9 Employment. A Participant’s employment with the Company, beginning on the
Participant’s original date of hire prior to the Effective Date and ending on
the Participant’s Separation Date.

2.10 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

2



--------------------------------------------------------------------------------

2.11 Involuntary Termination of Employment. A Participant’s termination of
Employment by the Company without Cause, other than by reason of the
Participant’s death or Disability, that occurs on or within two years after the
Effective Date.

2.12 Non-Plan Severance. As defined in Article 1.

2.13 Participant. Each individual identified as a Participant in the Plan in
accordance with Article 3 below.

2.14 Plan. As defined in Article 1, and as may be amended from time to time.

2.15 Plan Administrator. The Board or any committee or other person or persons
designated by the Board to administer the Plan pursuant to Section 5.2.

2.16 Plan Sponsor. As defined in Article 1, and includes any permitted successor
or assign.

2.17 Plan Year. The calendar year. The first Plan Year shall begin on the
Effective Date and end on December 31, 2017.

2.18 Restrictive Covenants. A Participant’s obligation not to compete with the
Company during Employment and for a specified period of time thereafter, along
with (as applicable) a Participant’s obligations to protect confidential
information and to not solicit customers or employees of the Company during, and
for a specified period following, Employment, all in accordance with and subject
to the terms and conditions of a separate written agreement between the Company
and the Participant.

2.19 Sale. As defined in Article 1.

2.20 Separation Date. A Participant’s last day of active Employment (i.e., the
last day the Participant works for the Company) due to an Involuntary
Termination of Employment which entitles the Participant to benefits from the
Plan.

2.21 Severance Benefits. Benefits paid to a Participant pursuant to Article 4.

2.22 Total Cash Compensation. The sum of a Participant’s (a) Base Salary and
(b) target annual cash incentive award for the Company’s fiscal year in which
the Separation Date occurs.

2.23 Year of Service. A Participant’s aggregate period of Employment divided
into whole years, subject to the following rules:

(a) Any absence of Employment for a period of 12 or more successive months shall
be excluded;

(b) Any remaining partial period of Employment of at least six months shall be
rounded up to be considered as a full Year of Service; and

(c) Any remaining partial period of Employment of less than six months shall not
be included when calculating Years of Service.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

Eligibility for Benefits

3.1 Participation Requirements. The Participants in the Plan are those
individuals who have been selected for participation in the Plan by Sealed Air
Corporation and who have received a notice of participation in accordance with
Section 3.2. Each Participant has been designated by Sealed Air Corporation as a
Tier 1, 2, 3 or 4 Participant, for purposes of Article 4.

3.2 Notice of Participation. The Plan Administrator shall provide each
Participant selected to participate in the Plan with a letter notifying the
Participant of his or her participation in the Plan and the applicable Tier in
which he or she participates.

3.3 Eligibility for Severance Benefits. A Participant shall be eligible for
Severance Benefits, as determined pursuant to Article 4, if the Participant
meets all of the following conditions:

(a) incurs an Involuntary Termination of Employment;

(b) executes and returns to the Plan Administrator a general written release and
waiver of claims, in such form as determined by the Plan Administrator from time
to time, within 21 days (or, to the extent required by applicable law, 45 days)
after the Participant’s Separation Date and does not revoke such waiver of
claims within 7 days after its execution;

(c) is in compliance with any applicable Restricted Covenants as provided by
Section 4.3; and

(d) returns to the Company any property of the Company that has come into the
Participant’s possession.

ARTICLE 4

Severance Benefits

4.1 Amount of Severance Benefits. Upon a Participant’s Involuntary Termination
of Employment, the Participant shall be entitled to receive, subject to the
conditions in Section 3.3, Severance Benefits in an amount determined as
follows:

 

Participation Level

  

Amount of Severance Benefits

Tier 1

   2 times Total Cash Compensation

Tier 2

   1.5 times Total Cash Compensation

Tier 3

   1.5 times Total Cash Compensation

Tier 4

  

2 weeks of Base Salary for every whole Year of

Service, with a minimum of 6 weeks and

maximum of 52 weeks

 

4



--------------------------------------------------------------------------------

4.2 Payment of Severance Benefits. The Severance Benefits payable to a
Participant under Section 4.1 shall be paid out in a lump sum cash payment on
the first regularly scheduled payroll date occurring on or after the 60th day
following the Separation Date (but in no event later than March 15 of the year
following the year of the Separation Date).

4.3 Restrictive Covenants. To be eligible to receive Severance Benefits, a
Participant must comply with the requirements of any Restrictive Covenants
applicable to the Participant. Notwithstanding any provision herein to the
contrary, in the event of any breach by a Participant of any applicable
Restrictive Covenants that the Participant fails to cure (if curable) within 15
days following written notice from the Company, the Company shall have the right
to recover from the Participant up to the full amount of the Severance Benefits
previously paid. Nothing herein shall be construed as prohibiting the Company
from pursuing any other equitable or legal remedies for such breach, including
the recovery of monetary damages from the Participant, under the terms of the
Restrictive Covenants.

ARTICLE 5

Plan Administration

5.1 Plan Administrator’s Authority. The Plan Administrator shall have full and
complete authority to enforce the Plan in accordance with its terms and shall
have all powers necessary to accomplish that purpose, including, but not limited
to, the following:

(a) To apply and interpret the Plan in its absolute discretion, including the
authority to construe disputed provisions;

(b) To determine all questions arising in its administration, including those
related to the eligibility of persons to become Participants and eligibility for
Severance Benefits, and the rights of Participants;

(c) To compute and certify the amount of Severance Benefits payable to
Participants;

(d) To authorize all disbursements in accordance with the provisions of the
Plan;

(e) To employ and reasonably compensate accountants, attorneys and other persons
to render advice or perform services for the Plan as it deems necessary;

(f) To make available to Participants upon request, for examination during
business hours, such records as pertain exclusively to the examining
Participant; and

(g) To appoint an agent for service of legal process.

All decisions of the Plan Administrator based on the Plan and documents
presented to it shall be final and binding upon all persons.

 

5



--------------------------------------------------------------------------------

5.2 Appointment of Separate Administrator. The Plan Sponsor may appoint a
separate Plan Administrator which shall be an officer of the Plan Sponsor or a
committee consisting of at least two persons. Members of any such committee may
resign by written notice to the Plan Sponsor and the Plan Sponsor may appoint or
remove members of the committee. A Plan Administrator consisting of more than
one person shall act by a majority of its members at the time in office and may
authorize any one or more of its members to execute any document or documents on
behalf of the Plan Administrator.

5.3 Claims for Benefits. Generally, an obligation of the Plan to provide
Severance Benefits to a Participant arises only when a written offer of
Severance Benefits has been communicated by the Plan Administrator to the
Participant. A Participant not receiving Severance Benefits who believes that he
is eligible for such benefits, or a Participant disputing the amount of
Severance Benefits, or any such Participant’s or Participant’s authorized
representative (the “Claimant”) may request in writing that his claim be
reviewed by the Plan Administrator. All such claims for benefits must be
submitted to the Plan Administrator at the address of the Plan Sponsor’s
corporate headquarters within 60 days after the Participant’s termination of
employment. The review of all claims for benefits shall be governed by the
following rules:

(a) Time Limits on Decision. Unless special circumstances exist, a Claimant who
has filed a claim shall be informed of the decision on the claim within 90 days
of the Plan Administrator’s receipt of the written claim. This period may be
extended by an additional 90 days if special circumstances require an extension
of time, provided the Participant is notified of the extension within the
initial 90-day period. The extension notice shall indicate:

(i) The special circumstances requiring the extension of time; and

(ii) The date, no later than 180 days after receipt of the written claim, by
which the Claimant can expect to receive a decision.

(b) Content of Denial Notice. If a claim for benefits is partially or wholly
denied, the Claimant will receive a written notice that:

(i) States the specific reason or reasons for the denial;

(ii) Refers to the specific Plan provisions on which the denial is based;

(iii) Describes and explains the need for any additional material or information
that the Claimant must supply in order to perfect the claim; and

(iv) Describes the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

 

6



--------------------------------------------------------------------------------

5.4 Appeal of Denied Claims. If the Claimant’s claim is denied and he or she
wants to submit a request for a review of the denied claim, the following rules
apply:

(a) Review of Denied Claim. If a Claimant wants his or her denied claim to be
reconsidered, the Claimant must send a written request for a review of the claim
denial to the Plan Administrator no later than 60 days after the date on which
he or she receives written notification of the denial. The Claimant may include
any written comments, documents, records or other information relating to the
claim for benefits. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relating to the claim for benefits. The Plan Administrator’s review
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

(b) Decision on Review. The Plan Administrator shall review the denied claim and
provide a written decision within 60 days of the date the Plan Administrator
receives the Claimant’s written request for review. This period may be extended
by an additional 60 days if special circumstances require an extension of time,
provided the Participant is notified of the extension within the initial 60-day
period. The extension notice shall indicate:

(i) The special circumstances requiring the extension of time; and

(ii) The date, no later than 120 days after receipt of the written request for
review, by which the Claimant can expect to receive a decision.

(c) Content of Denial Notice. If a claim for benefits is partially or wholly
denied on appeal, the Claimant will receive a written notice that:

(i) States the specific reason or reasons for denial;

(ii) Refers to the specific Plan provisions on which the denial is based;

(iii) Includes a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim; and

(iv) Includes a statement of the right to bring a civil action under
Section 502(a) of ERISA.

5.5 Limitations on Legal Actions; Dispute Resolution. Claimants must follow the
claims procedures described in this Article 5 before taking action in any other
forum regarding a claim for benefits under the Plan. Furthermore, any such
action initiated by a Claimant under the Plan must be brought by the Claimant
within one year of a final determination on the claim for benefits under these
claims procedures, or the Claimant’s benefit claim will be deemed permanently
waived and abandoned, and the Claimant will be precluded from reasserting it.
Further, after following the claims procedures described in this Article 5, the
following provisions apply to any further disputes that may arise regarding this
Plan:

 

7



--------------------------------------------------------------------------------

(a) In the event of any dispute, claim, question or disagreement arising out of
or relating to this Plan, the parties shall use their best efforts to settle
such dispute, claim, question or disagreement. To this effect, they shall
consult and negotiate with each other, in good faith, and, recognizing their
mutual interests, attempt to reach a just and equitable resolution satisfactory
to both parties.

(b) If the parties do not reach such a resolution within a period of 30 days,
then any such unresolved dispute or claim, upon notice by any party to the
other, shall be submitted to and finally settled by arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the
time demand for arbitration is made by any such party. The parties shall
mutually agree upon a single arbitrator within 30 days of such demand. In the
event that the parties are unable to so agree within such 30 day period, then
within the following 30 day period, one arbitrator shall be named by each party.
A third arbitrator shall be named by the two arbitrators so chosen within ten 10
days after the appointment of the first two arbitrators. In the event that the
third arbitrator is not agreed upon, he or she shall be named by the AAA.
Arbitration shall occur in the State of North Carolina or such other location as
may be mutually agreed to by the parties.

(c) The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The parties acknowledge that this Plan
evidences a transaction involving interstate commerce. The United States
Arbitration Act and the Rules shall govern the interpretation, enforcement, and
proceedings pursuant to this Section 5.5. Any provisional remedy which would be
available from a court of law shall be available from the arbitrators to the
parties to this Plan pending arbitration. Either party may make an application
to the arbitrators seeking injunctive relief to maintain the status quo, or may
seek from a court of competent jurisdiction any interim or provisional relief
that may be necessary to protect the rights and property of that party, until
such times as the arbitration award is rendered or the controversy otherwise
resolved.

(d) To the full extent permitted by law and upon presentation of appropriate
documentation, all reasonable legal fees and expenses incurred by a Participant
as a result of any dispute under this Section 5.5 involving the validity or
enforceability of, or liability under, any provision of this Plan (including as
a result of any dispute involving the amount of any payment or other benefit due
pursuant to this Plan) shall be paid by the Company if the Company unreasonably
or maliciously contested the validity or enforceability of any provision of this
Plan.

(e) By agreeing to binding arbitration, a Participant must waive his or her
right to a jury trial. The claims covered by this Section 5.5 include any
statutory claims regarding a Participant’s Employment or the termination of his
or her Employment, including without limitation claims regarding workplace
discrimination.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

Plan Amendment and Termination

6.1 Power to Amend and Terminate. The Plan Sponsor may at any time amend the
Plan in its sole discretion with respect to any or all Participants for any
reason; provided, however, that any amendment that would materially impair the
rights of a Participant hereunder shall not be effective without the
Participant’s prior written consent. The Plan shall automatically terminate
immediately following the second anniversary of the Effective Date, provided
that the Plan shall continue to apply for administering payments due under the
Plan for an Involuntary Termination of Employment that occurs on or before the
second anniversary of the Effective Date. The provisions of the Plan as in
effect at the time of a Participant’s Separation Date shall control any Plan
benefits paid to that Participant, unless otherwise specified in the Plan.

6.2 Successor Employer. Any successor to all or any portion of the business of
the Plan Sponsor may, with the consent of the Plan Sponsor, continue the Plan.
Such successor shall succeed to all the rights, powers, and duties of the Plan
Sponsor. The Employment of any Participant who continues in the employ of the
successor shall not be deemed to have been terminated or severed for purposes of
this Plan.

ARTICLE 7

Miscellaneous Provisions

7.1 Section 280G. Notwithstanding any other provision of this Plan or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its Affiliates to a
Participant or for a Participant’s benefit pursuant to the terms of this Plan or
otherwise (“Covered Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 7.1 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (i) in full or
(ii) reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax, whichever of the foregoing (i) or
(ii) results in the Participant’s receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax). Any determination required under this Section 7.1 shall be made by the
Company in its sole discretion.

7.2 Section 409A. It is intended that the payments and benefits set forth in
Article 4 are, to the greatest extent possible, exempt from the application of
Code Section 409A and the Plan shall be construed and interpreted accordingly.
However, if the Company (or, if applicable, the successor entity thereto)
determines that all or a portion of the payments and benefits provided under the
Plan constitute “deferred compensation” under Section 409A and that the
Participant is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the applicable payments shall be
delayed until the first payroll date following the six-month anniversary of the
Participant’s “separation from service” (as defined under Section 409A) and the
Company (or the successor entity thereto, as applicable) shall (A) pay to the
Participant a lump sum amount equal to the sum of the payments that the
Participant would otherwise have

 

9



--------------------------------------------------------------------------------

received during such six-month period had no such delay been imposed and
(B) commence paying the balance of the payments in accordance with the
applicable payment schedule set forth in the Plan. For purposes of Section 409A,
each installment payment provided under the Plan shall be treated as a separate
payment. To the extent required by Section 409A, any payments to be made to a
Participant upon his termination of employment shall only be made upon such
Participant’s separation from service. The Company makes no representations that
the payments and benefits provided under the Plan comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of noncompliance with Section 409A.

7.3 Limitation on Liability. In no event shall the Company, the Plan
Administrator or any officer or director of the Company incur any liability for
any act or failure to act with respect to the Plan.

7.4 Non-Assignment of Benefits. Benefits paid under the Plan are for the sole
use of Plan Participants. Except as required by law, benefits provided under the
Plan cannot be assigned, transferred or pledged to anyone as collateral for a
debt or other obligation.

7.5 Construction. Words used in the masculine gender shall include the feminine
and words used in the singular shall include the plural, as appropriate.

7.6 Conflict with Applicable Law. If any provisions of ERISA or other applicable
law render any provision of this Plan unenforceable, such provision shall be of
no force and effect only to the minimum extent required by such law.

7.7 Contract of Employment. Nothing contained in this Plan shall be construed to
constitute a contract of employment between the Company and any employee or
impose on the Company an obligation to retain any Participant as an employee, to
continue any Participant’s current employment status or to change any employment
policies of the Company, nor shall any provision hereof restrict the right of
the Company to discharge any of its employees or restrict the right of any such
employee to terminate his or her employment with the Company.

7.8 Source of Benefits. The Plan is intended to be an unfunded welfare benefit
plan for purposes of ERISA and a severance pay arrangement within the meaning of
Section 3(2)(B)(i) of ERISA. All benefits payable pursuant to the Plan shall be
paid or provided by the Company from its general assets. The Plan is not
intended to be a pension plan described in Section 3(2)(A) of ERISA.

7.9 Withholding. The Company shall have the authority to withhold or cause to
have withheld applicable income and payroll taxes from any payments made under
the Plan to the extent required by law.

7.10 Governing Law. The Plan will be construed and enforced according to the
laws of the State of North Carolina (other than its laws respecting choice of
law) to the extent, if any, not preempted by ERISA.

 

10